DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/163,595, filed 1 February 2021, which claims foreign priority to Japanese Patent Application No. JP2020-022642, filed 13 February 2020.
Claims 1–10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: the “reading unit” in claims 1, 9, and 10.
Because this claim limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, namely: the gate driver and signal processing circuit, as described in the specification at ¶ 0035.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Objections
Claims 3 and 7 are objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each element or step of a claim to be separated by a line indentation.
Claim 4 is objected to because the preamble phrase “any one of claim 1” is ungrammatical.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–6, and 8–10 are rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent Application Publication No. 2019216875 A (“Sato”) in view of Japanese Patent Application Publication No. 2014168602 A (“Aida”).  Both Sato and Aida were cited in the Information Disclosure Statement filed 1 February 2021, but English-language machine translations from Espacenet are relied on and are added to the record.  Additionally, both Sato and Aida are characterized as admitted prior art in the specification at ¶¶ 0006–08.  
Sato, directed to radiation imaging, teaches with respect to claim 1:
a pixel region in which a plurality of pixels detecting radiation are arranged (¶ 0014, pixel array 101);
a reading unit that reads a pixel signal from the pixel region (¶ 0018, read circuit 103); and
at least one processor (¶ 0013, signal processing unit 105),
wherein the processor performs:
a radiographic image generation process of reading the pixel signal from the pixel region in a state in which the radiation is emitted to generate a radiographic image (¶ 0039, acquiring image data of a radiation image);
a first correction image acquisition process of reading the pixel signal from the pixel region a plurality of times to acquire a plurality of first correction images (Specification ¶ 0007, Sato is admitted prior art as disclosing “a technique . . . in which an average value of a plurality of offset data items obtained by acquiring offset data a plurality of times is used for offset correction”) . . .
a selection process of selecting, as an averaging target, at least two or more of the plurality of the first correction images (¶ 0049, offset correction start time T9 may be selected based on temperature fluctuation or manually by a user; ¶ 0050, operating radiation imaging apparatus a plurality of times from T9 to T10; ¶ 0051, averaging correction function) . . . and
a correction process of correcting the radiographic image on the basis of an average image obtained by averaging the first correction images selected as the averaging target (¶ 0051, “the correction function F(t) may be calculated using an average value of signals of all regions”).
The claimed invention differs from Sato in the timing of the claimed process.  However, Aida, directed to x-ray imaging teaches with respect to claim 1:
a first correction image acquisition process of reading the pixel signal from the pixel region . . . in a shorter accumulation time than the radiographic image or using binning reading in a state in which the radiation is not emitted immediately before radiography including the radiographic image generation process (Specification ¶ 0006, Aida is admitted prior art as disclosing “a technique . . . in which an X-ray image detection device is driven in a time shorter than the irradiation time of X-ray imaging or in a binning mode to perform an offset data acquisition operation immediately before the X-ray imaging”); [and]
a selection process of selecting, as an averaging target, at least two or more of the plurality of first correction images according to a time elapsed immediately preceding radiography or an amount of variation in a residual image based on the first correction image (¶¶ 0064, 0075, averaging primary and secondary offset values; 0063, secondary offset data is “obtained immediately before the X-ray imaging”).
Applicant has admitted it would have been obvious to one of ordinary skill in the art at the time of the effective filing to apply “the technique described in [Sato] to the technique described in [Aida] to acquire a plurality of offset data items . . . immediately before X-ray imaging” in order to obtain “a high-quality correction image”, since the noise produced by the Aida technique becomes smaller as more images are used, as in the plurality of images in Sato.  Specification ¶ 0008.  See Pharmastem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1346 (Fed. Cir. 2007) (admissions of prior art within the specification are considered binding).

Regarding claim 3, Sato in view of Aida teaches the radiographic image detection device according to claim 1,
wherein, in the selection process, the processor calculates a rate of change in the residual image over time on the basis of the plurality of first correction images acquired by the first correction image process (Sato ¶¶ 0059–71, switching mode to capture still image after “the offset component does not largely change”)
and selects, as the averaging target, the first correction image acquired for a period for which the rate of change is equal to or less than a predetermined value (¶ 0054, Fig. 5B; image capture starts when temperature fluctuation and associated change in offset “is small enough to be ignored”).

Regarding claim 4, Sato in view of Aida teaches the radiographic image detection device according to any one [sic] of claim 1,
wherein the processor performs a second correction image acquisition process of acquiring a second correction image using the same reading method as that used for the first correction image (Sato ¶¶ 0050–51, acquiring offset data and performing correction processing a plurality of times)
in a state in which the radiation is not emitted before the first correction image is acquired by the first correction image acquisition process (id., first instance of offset data), and
in the correction process, the processor corrects the radiographic image on the basis of a difference image between the average image and the second correction image (Aida ¶ 0044, using differential secondary offset data for correction).

Regarding claim 5, Sato in view of Aida teaches the radiographic image detection device according to claim 4,
wherein the processor performs a third correction image acquisition process of acquiring a third correction image using the same reading method as that used for the radiographic image (Sato ¶ 0050–51, acquiring offset data and performing correction processing a plurality of times, with three times given as an explicit example)
in a state in which the radiation is not emitted before the first correction image is acquired by the firs correction image acquisition process (id., first instance of offset data), and
in the correction process, the processor corrects the radiographic image on the basis of the third correction image and the difference image (Aida ¶ 0044, using differential secondary offset data for correction).

Regarding claim 6, Sato in view of Aida teaches the radiographic image detection device according to claim 5,
wherein the processor acquires the second correction image using the second correction image acquisition process immediately before the third correction image is acquired by the third correction image acquisition process (Fig. 8, ¶ 0076; immediate repetition of step 709).

Regarding claim 8, Sato in view of Aida teaches the radiographic image detection device according to claim 5,
wherein the processor performs the reading in a state in which gates of the plurality of pixels are turned off to generate the second correction image and the third correction image (Sato Fig. 4A, ¶ 0034; read circuit (読出回路) is on while the various drive signals G1 through Gm are successively turned on and off)
and performs the reading in a state in which the gates of the plurality of pixels are turned on to generate the first correction image (id.).

Regarding claim 9, Sato in view of Aida teaches a method for operating a radiographic image detection device
including a pixel region in which a plurality of pixels detecting radiation are arranged (Sato ¶ 0014, pixel array 101)
and a reading unit that reads a pixel signal from the pixel region (¶ 0018, read circuit 103),
the method comprising: [the operations of the claim 1 processor] (claim 1 rejection supra).

Regarding claim 10, Sato in view of Aida teaches a non-transitory computer-readable storage medium storing an operation program for operation program for operating a radiographic detection device (Sato ¶ 0088, implementation as program supplied to an apparatus on various storage media)
comprising a pixel region in which a plurality of pixels detecting radiation are arranged (¶ 0014, pixel array 101),
a reading unit that reads a pixel signal from the pixel region (¶ 0018, read circuit 103), and
at least one processor (¶ 0013, signal processing unit 105),
the operation program causing the processor to perform: [the operations of the claim 1 processor] (claim 1 rejection supra).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Sato in view of Aida as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2016/0089097 A1 (“Ohishi”).
Claim 7 is directed to performing various image processing techniques on the difference image before performing the claim 1 correction process.  Sato and Aida do not teach this limitation.  However, Sato in combination with Aida and Ohishi teaches with respect to claim 7:
the radiographic image detection device according to claim 5,
wherein, in the correction process, the processor subtracts the difference image and the third correction image (claims 1 and 4 rejections supra)
after performing, on the difference image, an accumulation time multiplication process or an enlargement and reduction process for adjusting an image size to the radiographic image (Ohishi ¶¶ 0081, 0155; performing affine translations among x-ray images including using an enlargement factor)
and a process of multiplying a conversion coefficient corresponding to a difference between the reading methods (id., operation between subtraction image and PI (parametric) image).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to perform the Ohishi affine translations between the Sato or Aida original and correction images, in order to display composites of the images clearly.  Ohishi ¶ 0081.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 2 recites selecting an averaging target a first correction period acquired following a certain minimum time since the immediately preceding radiography.  In contrast, Aida is designed “to shorten the time lag that occurs immediately before X-ray imaging” (¶ 0070) and “to narrow the shooting interval” (¶ 0071).  As such, Aida teaches away from claim 2, and cannot be used in combination with Sato to make obvious the material of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0303454 A1
US 2018/0310898 A1
US 2019/0015056 A1
US 2019/0320996 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487